DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 1/7/2021.  Claims 1-18 are pending and have been examined.  Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,514,926.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are obvious variants of claims 1-12 of USPAT No. 10,514,926.  Claim 1 of USPAT No. 10,514,926 anticipates claim 1 of the instant .

Claim 1 of instant application 16/671,109
Claim 1 of application USPAT No. 10,514,926
1) A microprocessor implemented method comprising: 




mapping a plurality of instructions in a guest address space to a corresponding plurality of instructions in a native address space; 

and for each of one or more guest branch instructions in said native address space fetched during execution, performing: determining a youngest prior guest branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions, 


and wherein said guest branch target register is maintained at a fetch stage of a pipeline, determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target, 


wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction,

 and creating an entry in said guest branch target register for said branch target.
performing early dependency resolution and data forwarding for instructions in a native space of an emulated architecture referencing a guest address, said method comprising: 
mapping a plurality of instructions in a guest address space to a corresponding plurality of instructions in a native address space; 

for each guest branch instruction in said native address space fetched during execution, performing: determining a youngest prior guest branch target stored in a guest branch target register, wherein said guest branch target register is operable to speculatively store a plurality of prior guest branch targets in said guest address space corresponding to prior guest branch instructions in said native address space, 

and wherein said guest branch target register is maintained at a fetch stage of a pipeline; determining a branch target in said guest address space for a respective guest branch instruction in said native address space by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target, 

wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction; 

and creating an entry in said guest branch target register for said branch target, wherein said creating further comprises updating a pointer to said youngest prior guest branch target to point to said branch target in said guest branch target register, wherein said guest branch target register comprises a first-in first-out (FIFO) queue, and wherein further said guest branch target register maintains a pointer to an oldest unretired guest branch target and maintains a pointer to a youngest unretired guest branch target within said guest branch target register.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohizic, PGPUB No.  2011/0071814 (as cited on IDS filed on 10/31/19), Morris, PGPUB No. 2006/0026408 (as cited on IDS filed on 10/31/19) and in further view of Padwekar, USPAT No. 7,107,437 (as cited in IDS filed on 10/31/19).

In regards to claim 1, Bohizic teaches “A microprocessor implemented method comprising: mapping a plurality of instructions in a guest address space to a corresponding plurality of instructions in a native address space” ([0011 and 0013-0014]:  wherein a method comprises mapping guest instructions in a guest address space (memory) to a plurality of native instructions in a native address space (see disclosure for Figs. 5-7 for clarity on mapping of guest address space and host address space)) “and for each of one or more guest branch instructions in said native address space fetched during execution” ([0014, 0048, 0102 and 0140]:  wherein a native branch used to emulate the guest branch instruction (i.e. a guest branch instruction in said native address space) is fetched during execution (See Figs. 15-16)) “performing:  determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction” ([0139-0149]:  wherein a branch target (target execution cell address) for a respective guest branch in the native memory execution cell is calculated by adding an offset value.  Wherein the offset value is equivalent to [16 * (0x10004132-0x10004000)/2] of the equation used to calculate the branch target (target execution cell)) “wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction” ([0139-0149]:  wherein the offset value ([16 * (0x10004132-0x10004000)/2]) of the equation is an adjusted offset value that is adjusted during said mapping to account for a difference in address in said guest memory (guest address space) between an instruction at the beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to the native branch instruction (i.e. instruction in native space used to emulate guest branch instruction; respective guest branch).  For example paragraphs [0142-0149] are steps performed to map guest instructions in guest cells to native instructions in native cells and therefore the equation which uses the adjusted offset is calculated during said mapping and therefore adjusted during said mapping.  The adjusted offset takes into account a difference in address at the beginning of a guest block (page_3) and a branch at page_3+4002 in said guest block because the guest logical PC value page_3+4002 is used to calculate the offset of the equation.  The guest logical PC value represents the difference between the beginning of the block and that particular branch instruction because a PC value is a relative counter used to track a sequence of instructions by starting at the top of a block of code (see [0104-0107]))
	Bohizic does not teach “performing: determining a youngest prior guest branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions, and wherein said guest branch target register is maintained at a fetch stage of a pipeline”, “determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target”, nor “creating an entry in said guest branch target register for said branch target.” Bohizic teaches adding an offset to determine a branch target but does not teach adding that offset to a previous branch target.
Morris does teach, “performing: determining a youngest prior guest branch target” (Morris [0027]:  wherein a specified predicted branch-target address is the sum of the most recently (youngest prior) taken branch target address plus an offset.  Therefore a most recently taken branch target address is determined prior to calculating the specified predicted branch target address (Note: Bohizic is used to teach guest branch instructions and Morris is only used to teach calculating the branch targets)) “determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target” (Morris [0027]:  wherein a specified branch target is determined by adding an offset to the most recently taken branch target address (youngest prior branch target) (Note: Bohizic is used to teach guest branch instructions and Morris is only used to teach calculating the branch targets))
It would have been first obvious to one of ordinary skill in the art at the time the invention was made to modify the guest branch instructions of Bohizic to include prediction history information as in the instructions of Morris.  It would have been obvious to one of ordinary skill in the art because the storing of prediction history in branch instructions greatly expands the storage space available for prediction history data. (See Morris [0032])
It would have then been further obvious to one of ordinary skill in the art at the time the invention was made to modify the branch instructions which include prediction history information of Bohizic to calculate branch targets by adding offsets to previous targets as in Morris because it is the applying a known technique (calculating a branch target by adding a offset to a youngest prior branch target as taught in Morris) to a known device (processor of Bohizic which contains guest branches) ready for improvement to yield predictable results (an emulation processor which calculates emulated branch targets by adding offsets to previous emulated branch targets using prediction data of an instruction) for the benefit of improving branch prediction techniques (Morris [0029 and 0032]). (MPEP 2143, Example D)
The overall combination of Bohizic and Morris does not teach “branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions, and wherein said guest branch target register is maintained at a fetch stage of a pipeline” nor “creating an entry in said guest branch target register for said branch target.” Bohizic does teach guest branch instructions, however Bohizic does not explicitly teach storing guest branch targets in a guest branch target register.  
	Padwekar does teach “branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch” (Padwekar: Column 2, lines 15-18 and Column 6, Lines [54-67]:  wherein a speculative branch target buffer (SBTB) is used to store in-flight branch targets of branch instructions which have yet to retire, and therefore store a plurality of branch targets.  The targets prior to the youngest or most recently allocated target would be considered prior branch targets (See Column 4, Lines [16-35]) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)) "wherein said guest branch target register is maintained at a fetch stage of a pipeline” (Padwekar:  Column 3, lines 49-62 and Column 4, Lines [19-35]:  wherein the SBTB  allocates entries at the fetch/decode stage, and therefore the SBTB is maintained at the fetch stage because that stage is when it allocates entries (See Fig. 1)) “and creating an entry in said guest branch target register for said branch target” (Padwekar:  Column 2, lines 15-18 and Column 4, Lines [16-35]:  wherein when a branch is fetched and decoded an entry is allocated (created) in the SBTB, for the target that is associated with that fetched and decoded branch)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bohizic and Morris with the branch target register of Padwekar.  It would have been obvious to one of ordinary skill in the art because utilizing the branch target register of Padwekar to calculate branch targets can be used to increase performance and efficiency (See Padwekar:  Column 4, lines 32-35).

	In regards to claim 2, the overall combination of Bohizic, Morris and Padwekar teaches “The method of claim 1” (see rejection of claim 1 above) “wherein said creating includes:  updating a pointer to said youngest prior guest branch target to point to said branch target in said guest branch target register.” (Padwekar:  Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (a circular buffer).  Wherein it is inherent that a circular buffer includes a read (head) and a write (tail) pointer, and the write (tail) pointer would point to the most recently allocated or updated entry in the SBTB. (See pertinent art cited in conclusion and examiner note section below for extrinsic evidence) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)

	In regards to claim 3, the overall combination of Bohizic, Morris and Padwekar teaches “The method of claim 1” (see rejection of claim 1 above) “wherein said guest branch target register includes a first-in-first-out (FIFO) queue” (Padwekar: Column 4, Lines [19-23]:  wherein the branch target register (speculative branch target buffer) includes a FIFO (circular buffer/queue)) “and wherein further said guest branch target register maintains a pointer to an oldest unretired guest branch target within said guest branch target register” (Padwekar:  Column 3, Lines [49-58] and Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (circular buffer).  Wherein it is inherent that a circular buffer includes a read (head) and a write (tail) pointer, and the read (head) pointer would point to the oldest unretired branch target in the SBTB.  Wherein the SBTB stores  targets for unretired branches and therefore the pointer would point to an oldest unretired branch target (see pertinent art cited in conclusion and examiner note section below for extrinsic evidence)) “and maintains a pointer to a youngest unretired guest branch target within said guest branch target.” (Padwekar:  Column 3, Lines [49-58] and Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (circular buffer).  Wherein it is inherent that circular buffer includes a read (head) and a write (tail) pointer, and the write (tail) pointer would point to the most recently allocated or updated entry in the SBTB. (See pertinent art cited in conclusion and examiner note section below for extrinsic evidence)) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)

	In regards to claim 4, the overall combination of Bohizic, Morris and Padwekar teaches “The method of claim 3” (see rejection of claim 3 above) “further comprises retiring instructions in said guest branch target register in order, wherein said oldest unretired guest branch target is retired first, and wherein said youngest unretired guest branch target is retired last.” (Padwekar: Column 3, Lines [49-58] and Column 4, Lines [19-35]:  wherein the branch target register (SBTB) is a FIFO (circular buffer/queue) which means the first target in the queue is the first to retire or leave the queue.  Therefore the oldest target would enter the queue first and retire first and the last target to enter the queue would be the last target to retire and leave the queue.  Wherein the SBTB stores unretired branches and once the entries leave they are being retired. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)
In regards to claim 7, Bohizic teaches “A processor including circuitry to perform operations for processing branch instructions in an emulated architecture” ([0011, 0014 and 0140]:  wherein a processor includes circuitry to perform operations for processing branch instructions in an emulated architecture (See Figs. 5 and 14)) “said operations comprising: map a plurality of instructions in a guest address space to a corresponding plurality of instructions in a native address space” ([0011 and 0013-0014]:  wherein a processor maps guest instructions in a guest address space (memory) to a plurality of native instructions in a native address space (see disclosure for Figs. 5-7 for clarity on mapping of guest address space and host address space)) “and for each of one or more guest branch instructions in said native address space fetched during execution” ([0014, 0048, 0102 and 0140]:  wherein a native branch used to emulate the guest branch instruction (i.e. a guest branch instruction in said native address space) is fetched during execution (See Figs. 15-16)) “performing:  determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction” ([0139-0149]:  wherein a branch target (target execution cell address) for a respective guest branch in the native memory execution cell is calculated by adding an offset value.  Wherein the offset value is equivalent to [16 * (0x10004132-0x10004000)/2] of the equation used to calculate the branch target (target execution cell)) “wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction” ([0139-0149]:  wherein the offset value ([16 * (0x10004132-0x10004000)/2]) of the equation is an adjusted offset value that is adjusted during said mapping to account for a difference in address in said guest memory (guest address space) between an instruction at the beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to the native branch instruction (i.e. instruction in native space used to emulate guest branch instruction).  For example paragraphs [0142-0149] are steps performed used to map guest instructions in guest cells to native instructions in native cells and therefore the equation which uses the adjusted offset is calculated during said mapping and therefore adjusted during said mapping.  The adjusted offset takes into account a difference in address at the beginning of a guest block (page_3) and a branch at page_3+4002 in said guest block because the guest logical PC value page_3+4002 is used to calculate the offset of the equation.  The guest logical PC value represents the difference between the beginning of the block and that particular branch instruction because a PC value is a relative counter used to track a sequence of instructions by starting at the top of a block of code (see [0104-0107]))
	Bohizic does not teach “performing: determining a youngest prior guest branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions”, “determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target”, nor “creating an entry in said guest branch target register for said branch target.” Bohizic teaches adding an offset to determine a branch target but does not teach adding that offset to a previous branch target.
Morris does teach, “performing: determining a youngest prior guest branch target” (Morris [0027]:  wherein a specified predicted branch-target address is the sum of the most recently (youngest prior) taken branch target address plus an offset.  Therefore a most recently taken branch target address is determined prior to calculating the specified predicted branch target address (Note: Bohizic is used to teach guest branch instructions and Morris is only used to teach calculating the branch targets)) “determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target” (Morris [0027]:  wherein a specified branch target is determined by adding an offset to the most recently taken branch target address (youngest prior branch target) (Note: Bohizic is used to teach guest branch instructions and Morris is only used to teach calculating the branch targets))
It would have been first obvious to one of ordinary skill in the art at the time the invention was made to modify the guest branch instructions of Bohizic to include prediction history information as in the instructions of Morris.  It would have been obvious to one of ordinary skill in the art because the storing of prediction history in branch instructions greatly expands the storage space available for prediction history data. (See Morris [0032])
It would have then been further obvious to one of ordinary skill in the art at the time the invention was made to modify the branch instructions which include prediction history information of Bohizic to calculate branch targets by adding offsets to previous targets as in Morris because it is the applying a known technique (calculating a branch target by adding a offset to a youngest prior branch target as taught in Morris) to a known device (processor of Bohizic which contains guest branches) ready for improvement to yield predictable results (an emulation processor which calculates emulated branch targets by adding offsets to previous emulated branch targets using prediction data of an instruction) for the benefit of improving branch prediction techniques (Morris [0029 and 0032]). (MPEP 2143, Example D)
The overall combination of Bohizic and Morris does not teach “branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions” nor “creating an entry in said guest branch target register for said branch target.” Bohizic does teach guest branch instructions, however Bohizic does not explicitly teach storing guest branch targets in a guest branch target register.  
	Padwekar does teach “branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch” (Padwekar: Column 2, lines 15-18 and Column 6, Lines [54-67]:  wherein a speculative branch target buffer (SBTB) is used to store in-flight branch targets of branch instructions which have yet to retire, and therefore store a plurality of branch targets.  The targets prior to the youngest or most recently allocated target would be considered prior branch targets (See Column 4, Lines [16-35]) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)) “and creating an entry in said guest branch (Padwekar:  Column 2, lines 15-18 and Column 4, Lines [16-35]:  wherein when a branch is fetched and decoded an entry is allocated (created) in the SBTB, for the target that is associated with that fetched and decoded branch)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bohizic and Morris with the branch target register of Padwekar.  It would have been obvious to one of ordinary skill in the art because utilizing the branch target register of Padwekar to calculate branch targets can be used to increase performance and efficiency (See Padwekar:  Column 4, lines 32-35)

	In regards to claim 8, the overall combination of Bohizic, Morris and Padwekar teaches “The processor of claim 7” (see rejection of claim 7 above) “wherein said creating includes:  updating a pointer to said youngest prior guest branch target to point to said branch target in said guest branch target register.” (Padwekar:  Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (a circular buffer).  Wherein it is inherent that a circular buffer includes a read (head) and a write (tail) pointer, and the write (tail) pointer would point to the most recently allocated (youngest) or updated entry in the SBTB. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer))

	In regards to claim 9, the overall combination of Bohizic, Morris and Padwekar teaches “The processor of claim 7” (see rejection of claim 7 above) “wherein said guest branch target register includes a first-in-first-out (FIFO) queue” (Padwekar: Column 4, Lines [19-23]:  wherein the branch target register (speculative branch target buffer) includes a FIFO (circular buffer/queue)) “and wherein further said guest branch target register maintains a pointer to an oldest unretired guest branch target within said guest branch target register” (Padwekar:  Column 3, Lines [49-58] and Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (circular buffer/queue).  Wherein it is inherent that a circular buffer includes a read (head) and a write (tail) pointer, and the read (head) pointer would point to the oldest unretired branch target in the SBTB.  Wherein the SBTB stores  targets for unretired branches and therefore the pointer would point to an oldest unretired branch target (see pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) “and maintains a pointer to a youngest unretired guest branch target within said guest branch target.” (Padwekar:  Column 3, Lines [49-58] and Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (circular buffer).  Wherein it is inherent that circular buffer includes a read (head) and a write (tail) pointer, and the write (tail) pointer would point to the most recently allocated (youngest) or updated entry in the SBTB. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)

	In regards to claim 10, the overall combination of Bohizic, Morris and Padwekar teaches “The processor of claim 9” (see rejection of claim 9 above) “wherein said operations further comprise retiring instructions in said guest branch target register in order, wherein said oldest unretired guest branch target is retired first, and wherein said youngest unretired guest branch target is retired last.” (Padwekar: Column 3, Lines [49-58] and Column 4, Lines [19-35]:  wherein the branch target register (SBTB) is a FIFO (circular buffer/queue) which means the first target in the queue is the first to retire or leave the queue.  Therefore the oldest target would enter the queue first and retire first and the last target to enter the queue would be the last target to retire and leave the queue.  Wherein the SBTB stores unretired branches and once the entries leave they are being retired. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)

6.	Claims 5, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohizic, Morris, Padwekar and in further view of Mallick, USPAT No. 5,953,520 (as cited on IDS filed on 10/31/19).

In regards to claim 5, the overall combination of Bohizic, Morris and Padwekar teaches “The method of Claim 1” (see rejection of claim 1 above) “further comprising for each of said one or more guest branch instructions in said native address space fetched during execution” (Bohizic [0014, 0048, 0102 and 0140]:  wherein a native branch used to emulate the guest branch instruction (i.e. a guest branch instruction in said native address space) is fetched during execution (See Figs. 15-16)) “appending information associated with said youngest prior guest branch target in a tag field to said respective guest branch instruction” (Morris [0027-0028]:  wherein a branch instruction is appended with a specified target address (tag field) (see Figs. 1-2:  wherein instructions include branch target address fields).  This tag field is the sum of the youngest prior branch target (most recently taken target) and an offset, and therefore the tag field is data which is associated with the youngest prior target (Note:  Bohizic teaches guest branch instructions that have guest branch targets and the combination of Morris would teach the above limitation)) “and transmitting said respective guest branch instruction to a scheduling stage of said pipeline.” (Bohizic [0004, 0014, 0053 and 0139]:  wherein said native branch instruction (branch used to emulate guest branch instruction of guest block, i.e. respective guest branch instruction) is transmitted to dispatching stage of a pipeline)
The overall combination of Bohizic, Morris and Padwekar thus far does not teach “a pipeline of an out-of-order micro-architecture.”
Mallick does teach “a pipeline of an out-of-order micro-architecture.” (Column 5, line 58:  wherein a processor employs a pipelined out-of-order micro-architecture)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Bohizic to include a pipeline which employs out-of-order execution as taught in Mallick.  It would have been obvious to one of ordinary skill in the art because out-of-order execution improves overall processor execution by reducing wasted processing instruction cycles.

	In regards to claim 11, the overall combination of Bohizic, Morris and Padwekar teaches “The processor of Claim 7” (see rejection of claim 7 above) “wherein said operations further comprise for each of said one or more guest branch instructions in said native address space fetched during execution” (Bohizic [0014, 0048, 0102 and 0140]:  wherein a native branch used to emulate the guest branch instruction (i.e. a guest branch instruction in said native address space) is fetched during execution (See Figs. 15-16)) “appending information associated with said youngest prior guest branch target in a tag field to said respective guest branch instruction” (Morris [0027-0028]:  wherein a branch instruction is appended with a specified target address (tag field) (see Figs. 1-2:  wherein instructions include branch target address fields).  This tag field is the sum of the youngest prior branch target (most recently taken target) and an offset, and therefore the tag field is data which is associated with the youngest prior target (Note:  Bohizic teaches guest branch instructions that have branch targets and the combination of Morris would teach the above limitation)) “and transmitting said respective guest branch instruction to a scheduling stage of said pipeline.” (Bohizic [0004, 0014, 0053 and 0139]:  wherein said native branch instruction (branch used to emulate guest branch instruction of guest block, i.e. respective guest branch instruction) is transmitted to dispatching stage of a pipeline)
The overall combination of Bohizic, Morris and Padwekar thus far does not teach “a pipeline of an out-of-order micro-architecture.”
Mallick does teach “a pipeline of an out-of-order micro-architecture.” (Column 5, line 58:  wherein a processor employs a pipelined out-of-order micro-architecture)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Bohizic to include a pipeline which employs out-of-order execution as taught in Mallick.  It would have been obvious to one of ordinary skill in the art because out-of-order execution improves overall processor execution by reducing wasted processing instruction cycles.

In regards to claim 13, Bohizic teaches “An apparatus to process branch instructions in an emulated architecture” (See Fig.5:  wherein a host computer system (element 400) is an apparatus to process branch instructions in an emulated architecture (see [0011 and 0140)) “said apparatus comprising: a memory” (See Fig. 5, memory (element 403)) and a processor communicatively coupled to said memory” (See Fig. 5:  wherein a processor (element 404) is coupled to a memory (403)) “wherein said processor includes circuitry to perform operations comprising: mapping a plurality of instructions in a guest address space to a corresponding plurality of instructions in a native address space” ([0011 and 0013-0014]:  wherein  a processor includes circuitry to map guest instructions in a guest address space (memory) to a plurality of native instructions in a native address space is disclosed (see disclosure for Figs. 5-7 for clarity on mapping of guest address space and host address space)) “and for each of one or more guest branch instructions in said native address space fetched during execution” ([0014, 0048, 0102 and 0140]:  wherein a native branch used to emulate the guest branch instruction (i.e. a guest branch instruction in said native address space) is fetched during execution (See Figs. 15-16)) “performing:  determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction” ([0139-0149]:  wherein a branch target (target execution cell address) for a respective guest branch in the native memory execution cell is calculated by adding an offset value.  Wherein the offset value is equivalent to [16 * (0x10004132-0x10004000)/2] of the equation used to calculate the branch target (target execution cell)) “wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction” ([0139-0149]:  wherein the offset value ([16 * (0x10004132-0x10004000)/2]) of the equation is an adjusted offset value that is adjusted during said mapping to account for a difference in address in said guest memory (guest address space) between an instruction at the beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to the native branch instruction (i.e. instruction in native space used to emulate guest branch instruction).  For example paragraphs [0142-0149] are steps used to map guest instructions in guest cells to native instructions in native cells and therefore the equation which uses the adjusted offset is calculated during said mapping and therefore adjusted during said mapping.  The adjusted offset takes into account a difference in address at the beginning of a guest block (page_3) and a branch at page_3+4002 in said guest block because the guest logical PC value page_3+4002 is the used to calculate the offset of the equation.  The guest logical PC value represents the difference between the beginning of the block and that particular branch instruction because a PC value is a relative counter used to track a sequence of instructions by starting at the top of a block of code (see [0104-0107]))
	Bohizic does not teach “wherein said processor is to process instructions out of order”, “performing: determining a youngest prior guest branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions”, “determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target”, nor “creating an entry in said guest branch target register for said branch target.” Bohizic teaches adding an offset to determine a branch target but does not teach adding that offset to a previous branch target.
Morris does teach, “performing: determining a youngest prior guest branch target” (Morris [0027]:  wherein a specified predicted branch-target address is the sum of the most recently (youngest prior) taken branch target address plus an offset.  Therefore a most recently taken branch target address is determined prior to calculating the specified predicted branch target address (Note: Bohizic is used to teach guest branch instructions and Morris is only used to teach calculating the branch targets)) “determining a branch target for a respective guest branch instruction by adding an offset value for said respective guest branch instruction to said youngest prior guest branch target” (Morris [0027]:  wherein a specified branch target is determined by adding an offset to the most recently taken branch target address (youngest prior branch target) (Note: Bohizic is used to teach guest branch instructions and Morris is only used to teach calculating the branch targets))
It would have been first obvious to one of ordinary skill in the art at the time the invention was made to modify the guest branch instructions of Bohizic to include prediction history information as in the instructions of Morris.  It would have been obvious to one of ordinary skill in the art because the storing of prediction history in branch instructions greatly expands the storage space available for prediction history data. (See Morris [0032])
It would have then been further obvious to one of ordinary skill in the art at the time the invention was made to modify the branch instructions which include prediction history information of Bohizic to calculate branch targets by adding offsets to previous targets as in Morris because it is the applying a known technique (calculating a branch target by adding a offset to a youngest prior branch target as taught in Morris) to a known device (processor of Bohizic which contains guest branches) ready for improvement to yield predictable results (an emulation processor which calculates emulated branch targets by adding offsets to previous emulated branch targets using prediction data of an instruction) for the benefit of improving branch prediction techniques (Morris [0029 and 0032]). (MPEP 2143, Example D)
The overall combination of Bohizic and Morris does not teach “wherein said processor is to process instructions out of order”, “branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch instructions” nor “creating an entry in said guest branch target register for said branch target.” Bohizic does teach guest branch instructions, however Bohizic does not explicitly teach storing guest branch targets in a guest branch target register.  
	Padwekar does teach “branch target stored in a guest branch target register, wherein said guest branch target register is to speculatively store a plurality of prior guest branch targets corresponding to prior guest branch” (Padwekar: Column 2, lines 15-18 and Column 6, Lines [54-67]:  wherein a speculative branch target buffer (SBTB) is used to store in-flight branch targets of branch instructions which have yet to retire, and therefore store a plurality of branch targets.  The targets prior to the youngest or most recently allocated target would be considered prior branch targets (See Column 4, Lines [16-35]) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)) “and creating an entry in said guest branch target register for said branch target” (Padwekar:  Column 2, lines 15-18 and Column 4, Lines [16-35]:  wherein when a branch is fetched and decoded an entry is allocated (created) in the SBTB, for the target that is associated with that fetched and decoded branch)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bohizic and Morris with the branch target register of Padwekar.  It would have been obvious to one of ordinary skill in the art because utilizing the branch target register of Padwekar to calculate branch targets can be used to increase performance and efficiency (See Padwekar:  Column 4, lines 32-35).
The overall combination of Bohizic, Morris and Padwekar thus far does not teach “wherein said processor is to process instructions out of order”.
Mallick teaches “wherein said processor is to process instructions out of order”. (Column 5, line 58:  wherein a processor employs a pipelined out-of-order micro-architecture)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Bohizic to include a pipeline which employs out-of-order execution as taught in Mallick.  It would have been obvious to one of ordinary skill in the art because out-of-order execution improves overall processor execution by reducing wasted processing instruction cycles.

	In regards to claim 14, the overall combination of Bohizic, Morris, Padwekar and Mallick teaches “The apparatus of claim 13” (see rejection of claim 13 above) “wherein said creating includes:  updating a pointer to said youngest prior guest branch target to point to said branch target in said guest branch target register.” (Padwekar:  Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (a circular buffer).  Wherein it is inherent that a circular buffer includes a read (head) and a write (tail) pointer, and the write (tail) pointer would point to the most recently allocated (youngest) or updated entry in the SBTB. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer))

	In regards to claim 15, the overall combination of Bohizic, Morris, Padwekar and Mallick teaches “The apparatus of claim 13” (see rejection of claim 13 above) “wherein said guest branch target register includes a first-in-first-out (FIFO) queue” (Padwekar: Column 4, Lines [19-23]:  wherein the branch target register (speculative branch target buffer) includes a FIFO (circular buffer/queue)) “and wherein further said guest branch target register maintains a pointer to an oldest unretired guest branch target within said guest branch target register” (Padwekar:  Column 3, Lines [49-58] and Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (circular buffer/queue).  Wherein it is inherent that a circular buffer includes a read (head) and a write (tail) pointer, and the read (head) pointer would point to the oldest unretired branch target in the SBTB.  Wherein the SBTB stores  targets for unretired branches and therefore the pointer would point to an oldest unretired branch target (see pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) “and maintains a pointer to a youngest unretired guest branch target within said guest branch target.” (Padwekar:  Column 3, Lines [49-58] and Column 4, Lines [16-35]:  wherein the SBTB is a FIFO (circular buffer/queue).  Wherein it is inherent that circular buffer includes a read (head) and a write (tail) pointer, and the write (tail) pointer would point to the most recently allocated (youngest) or updated entry in the SBTB. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)

	In regards to claim 16, the overall combination of Bohizic, Morris, Padwekar and Mallick teaches “The apparatus of claim 15” (see rejection of claim 15 above) “wherein said operations further comprise retiring instructions in said guest branch target register in order, wherein said oldest unretired guest branch target is retired first, and wherein said youngest unretired guest branch target is retired last.” (Padwekar: Column 3, Lines [49-58] and Column 4, Lines [19-35]:  wherein the branch target register (SBTB) is a FIFO (circular buffer/queue) which means the first target in the queue is the first to retire or leave the queue.  Therefore the oldest target would enter the queue first and retire first and the last target to enter the queue would be the last target to retire and leave the queue.  Wherein the SBTB stores unretired branches and once the entries leave they are being retired. (See pertinent art cited in conclusion and examiner notes section below for extrinsic evidence)) (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of the structure of the SBTB of Padwekar would teach storing branch targets for guest branch instructions in a branch target buffer)

In regards to claim 17, the overall combination of Bohizic, Morris, Padwekar and Mallick teaches “The apparatus of claim 13” (see rejection of claim 13 above) “wherein said operations further comprise for each of said one or more guest branch instructions in said native address space fetched during execution” (Bohizic [0014, 0048, 0102 and 0140]:  wherein a native branch used to emulate the guest branch instruction (i.e. a guest branch instruction in said native address space) is fetched during execution (See Figs. 15-16)) “appending information associated with said youngest prior guest branch target in a tag field to said respective guest branch instruction” (Morris [0027-0028]:  wherein a branch instruction is appended with a specified target address (tag field) (see Figs. 1-2:  wherein instructions include branch target addresses).  This tag field is the sum of the youngest prior branch target (most recently taken target) and an offset, and therefore the tag field is data which is associated with the youngest prior target (Note:  Bohizic teaches guest branch instructions which include branch targets and the combination of Morris would teach the above limitation)) “and transmitting said respective guest branch  (Bohizic [0004, 0014, 0053 and 0139]:  wherein said native branch instruction (branch used to emulate guest branch instruction of guest block, i.e. respective guest branch instruction) is transmitted to dispatching stage of a pipeline) “an out-of-order micro-architecture.” (Mallick:  Column 5, line 58:  wherein a processor employs a pipelined out-of-order micro-architecture)

Examiner Notes
7.	The examiner notes that extrinsic evidence to teach elements of a FIFO buffer implemented as a circular queue were cited in parent application 14/211,476.  The reference Chu, “RTL Hardware Design Using VHDL” has been subsequently listed in on an IDS filed on 10/31/19 in the instant application.  The examiner notes the applicant should look to this reference, as well as pertinent art cited below, as additional evidence of the inherent claimed limitations.

Allowable Subject Matter
8.	Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, alone or in combination, fail to disclose or render obvious similar claims 6, 12 and 18 filed on 10/31/2019.  The prior art of record has not taught either individually or in combination and together with all other claimed features “comprising for each of one or more non-branch instructions in said native address space fetched during execution: appending information associated with said youngest prior guest branch target in a tag field to a respective non-branch instruction”, as claimed in claims 6, 12 and 18.  
	The closest prior art of record, Morris, teaches appending information associated with said youngest branch targets to branch instructions or prefetching instructions, which are known in the art as instructions which control program flow in a processor.  But it would not be obvious to append branch targets to all non-branch instructions; which could include arithmetic or any other instruction which is not a program flow instruction (i.e. a branch or prefetch instruction).
	Therefore claims 6, 12 and 18 are not obvious over the cited prior art of record.

Response to Arguments
10.	Applicant’s arguments, see page 8 of the remarks filed on 1/7/2021, with respect to the previous claim/specification objections have been fully considered and are persuasive.  Therefore the previous claim and specification objections have been withdrawn. 

11.	Applicant argues the double patenting rejections, on page 9 of the remarks filed on 1/7/2021, in the substance that:
“The Office Action rejects claims 1-18 on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,514,926. 
Should it still be deemed necessary by a future Office Action, Applicant will address the double patenting rejection once the claims are otherwise indicated as being allowable.”

	In light of the above arguments the examiner will maintain the double patenting rejections, until the applicant files a terminal disclaimer.

12.	Applicant argues the 103 rejections of similar claims 1, 7 and 13, on page 10-11 of the remarks filed on 1/7/2021, in the substance that:
	“In rejecting claim 1 the Examiner suggests that the difference between the address of the BRC instruction (page_3+4002) and the address of the beginning of page_3 (the difference being 4002 in the example) is equivalent to the claimed difference in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block that corresponds to said respective guest branch instruction. However, even assuming arguendo that the Examiner's interpretation is possible, there is no indication in Bohizic that an offset value is adjusted during said mapping to account for such difference. For example, the Examiner suggests that the value "16 * (0x10004132- Ox10004000)/2" disclosed in paragraph [0145] of Bohizic is equivalent to the claimed offset value, but there is no indication in Bohizic that this purported offset value is adjusted during mapping to take into account the difference between the address of the BRC instruction and the address of the beginning of page_3 (e.g., the difference of 4002 is not used as part of the calculation). The Examiner contends that the calculation takes into account a difference between the address of the BRC instruction (page_3+4002) and the address of the beginning of page_3 because the logical program counter (PC) value is the address of the BRC instruction (page_3+4002) and that "The guest logical PC value represents the difference between the beginning of the block and that particular branch instruction because a PC value is a relative counter used to track a sequence of instructions by starting at the top of a block of code." (Office Action, page 9). However, Applicant respectfully disagrees, as there is no indication in Bohizic that the logical PC value represents the difference between the beginning of the block and that particular branch instruction, as alleged by the Examiner. Rather, the program counter value disclosed in Bohizic represents the address of the next instruction to be fetched, and there is no indication in Bohizic that this represents the difference between the beginning of the block and that particular branch instruction. The logical PC value is merely expressed as an offset/difference with respect to page_3 (i.e., as "page_3+4002") merely as a convenience and in any case, as mentioned above, this offset/difference portion (4002) is not accounted for when adjusting an offset value. Furthermore, the other cited references have not been shown to remedy the deficiencies of Bohizic. 
	Thus, the cited references, individually or in combination, fail to teach or suggest every element of claim 1. As such, claim 1 is not obvious in view of the cited references.”

	 The applicant first states above “However, even assuming arguendo that the Examiner's interpretation is possible, there is no indication in Bohizic that an offset value is adjusted during said mapping to account for such difference. For example, the Examiner suggests that the value "16 * (0x10004132-Ox10004000)/2" disclosed in paragraph [0145] of Bohizic is equivalent to the claimed offset value, but there is no indication in Bohizic that this purported offset value is adjusted during mapping to take into account the difference between the address of the BRC instruction and the address of the beginning of page_3 (e.g., the difference of 4002 is not used as part of the calculation).”
	The examiner respectfully disagrees because the claim states “wherein said offset value is an adjusted offset that is adjusted during said mapping to account for a difference in address…”  The claim broadly requires an offset value which is adjusted (which can broadly mean to put in good working order; regulate; bring to a proper state or position) during said mapping.  Bohizic teaches in paragraphs [0141-0149] mapping guest branch instructions in a guest address space to native instructions in a native address space; in particular paragraphs [0144-0146] disclose an equation used which accounts for the difference between the address of the branch and the beginning of a guest instruction block.  In the example shown under paragraph [0145], a series of data calculations are performed in order to calculate and use an “adjusted offset” (i.e. [16 * (0x10004132-0x10004000)/2]), for example, the value “0x10004132” of the offset is calculated based on the difference “4002” in address in said guest address space between an instruction at a beginning of a guest instruction block and a branch instruction in said guest instruction block (see the calculation under paragraph [0145] page_3+4002 + 400 = page_4+306 = 0x10004132). Wherein it is clearly shown that the value “page_3+4002” which indicates the difference is used to calculate the value “0x10004132” of the offset; therefore the difference is accounted for in the calculation.
	 Furthermore, because the values used to create the “adjusted offset” (i.e. values such as “0x10004132”) are calculated during the mapping of guest branch instructions to native instructions, these values are brought to a proper state and are put in good working order (i.e. adjusted) during said mapping as claimed.  
	
14.	The applicant further states above “Rather, the program counter value disclosed in Bohizic represents the address of the next instruction to be fetched, and there is no indication in Bohizic that this represents the difference between the beginning of the block and that particular branch instruction. The logical PC value is merely expressed as an offset/difference with respect to page_3 (i.e., as "page_3+4002") merely as a convenience and in any case, as mentioned above, this offset/difference portion (4002) is not accounted for when adjusting an offset value.”
The examiner respectfully disagrees because as shown in Fig. 15 and disclosed in paragraphs [0140-0149], which are describing mapping of guest branch instructions to instructions in a native address space, the logical PC value page_3+4002 does correspond to a particular branch instruction in the guest address space, and as the applicant has stated above the value page_3+4002 reflects a offset or difference from that branch with respect to page_3 (i.e. the beginning of a guest instruction block).

Therefore, Bohizic does teach the claimed limitations argued above by the applicant.
The examiner suggest the applicant use relevant portions of the specification to amend the claim to specify how the adjusted offset accounts for the difference.  For example, the applicant should describe how offset2’ (element 467 of Fig. 4) is adjusted or created, is this done using a specific process, calculation, by some specific circuitry or hardware of the processor; if a specific process or calculation is used the claim should clearly indicate what that process or calculation is.  

15.	Applicant's arguments, with respect to the rejections of similar claims 1, 7 and 13 under 35 USC 103 have been fully considered but they are not persuasive.  Therefore the previous rejections of claims 1 and 7 in view of Bohizic, Morris and Padwekar are maintained.  Similarly,the previous rejection of claim 13 in view of Bohizic, Morris, Padwekar and Mallick is maintained.  
	The applicant argues the rejections of dependent claims 2-6, 8-12 and 14-18 for at least the same reasons as independent claims 1, 7 and 13 above, therefore 

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183